Citation Nr: 0305499	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently rated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In these determinations, the RO inter alia denied 
the appellant's claims of entitlement to an increased rating 
for schizophrenia, undifferentiated type, currently rated as 
50 percent disabling, and entitlement to TDIU due to service-
connected disabilities.  The claims were remanded in August 
1999 and February 2001 for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The appellant's schizophrenia, undifferentiated type, is 
manifested by deficiencies in most areas, with impaired 
judgment, auditory hallucinations, depression, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances, and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The appellant's sole service-connected disability is 
schizophrenia, undifferentiated type, meeting the criteria 
for a 70 percent evaluation.

3.  The appellant has a high school education.   

4.  The appellant's nonservice-connected disabilities do not 
significantly affect his employability.

5.  The appellant is unemployable solely due to service-
connected schizophrenia, undifferentiated type.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular evaluation, and 
no more, for schizophrenia, undifferentiated type, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9204 (2002).  

2.  The criteria for a total disability rating based upon 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

One claim involves a request for an increased evaluation, 
which requires no particular application form.  The other 
claim involves a claim for a total evaluation.  The appellant 
filed the appropriate form in September 1997.  Thus, there is 
no issue as to provision of a form or instructions for 
applying for these benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002). 

When VA receives a complete or substantially complete 
application, it must notify the claimant of information and 
medical or lay evidence necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  VA will inform the claimant which information and 
evidence, if any, the claimant is to provide, and which 
information and evidence, if any, VA will attempt to obtain.  
Id.; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran's claim for increase was filed in December 1996, 
and his claim for TDIU was filed in October 1997, both long 
before enactment of the VCAA.  When the veteran filed his 
initial claims, and before the RO adjudicated them, the RO 
undertook to develop the claims, but provided no pre-
adjudication notice of the type contemplated by the VCAA.  
However, these claims remain pending, and notice contemplated 
by the VCAA has, over time, been provided, or its omission is 
not prejudicial, for the reasons discussed herein.

When the veteran filed his claim for increase, he told the RO 
that he was treated at the Birmingham, Alabama, VA mental 
hygiene clinic and had had inpatient treatment at Tuscaloosa 
VAMC.  He asked the RO to get those records.  Thus, he 
provided the information that the RO would have asked him for 
under the VCAA, that is, where had he received treatment.  He 
evidenced his actual knowledge that the RO would get his VA 
treatment records in support of his claim.  The Board first 
remanded this issue in August 1999.  The remand notified the 
veteran that another VA examination was needed.  The remand 
notified the veteran that the RO would obtain his VA 
treatment records for periods of time for which there were 
gaps in existing records on file.  In February 2001, the 
Board again remanded the claims for current treatment records 
and an informed examination, informing the veteran that the 
RO would get his VA treatment records and that he would be 
accorded another examination.

In March 2001, the RO wrote to the veteran to inform him of 
the provisions of the VCAA.  He was told that VA would try to 
help him get such things as medical records, employment 
records, or records from other Federal agencies.  He was told 
that he would be responsible for providing information about 
his income, names and addresses of doctors who had treated 
him, and sufficient information to permit the RO to locate 
any records from a Federal agency.  He was asked to complete 
and sign a release form if there were any private treatment 
records he wanted VA to obtain.  The veteran responded to 
this letter by telling the RO that all of his treatment was 
from the Birmingham VAMC.

Accordingly, the veteran has been given appropriate notice of 
the information and evidence necessary to substantiate his 
claims and of who was responsible for providing or obtaining 
that evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant stated in an April 
2001 statement that he received all treatment from the 
Birmingham, Alabama, VA Medical Center, and that he had 
received no treatment from any other source.  The record 
includes VA clinical records associated with the appellant's 
care at the Birmingham VA Medical Center through August 2002.  
As the appellant has specifically denied that there is any 
other treatment source, VA has complied with its duty to 
obtain evidence under its control to assist the veteran.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
April 1997, January 2000, and May 2001.  

On appellate review, the Board sees no areas requiring 
development or notice.  The requirements of the VCAA have 
been substantially met by the RO.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because these regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

II.  Analysis

A.  Factual Background

During service, the appellant was hospitalized in 1969 for 
schizophrenic reaction, undifferentiated type, manifested by 
lethargy.  Upon separation from service, he claimed service 
connection for this condition, which was granted in an August 
1969 rating decision.  Initially, the disability was assigned 
a 10 percent evaluation.  By an October 1983 rating decision, 
the evaluation was increased to 50 percent.  In December 
1996, the appellant filed this claim seeking an increased 
evaluation.  

VA clinical records in December 1996 indicated a diagnosis of 
psychosis and probable alcohol abuse, without evidence of 
PTSD.  A social worker's note showed the appellant's apparent 
nightmares and sleep disturbances to be due to alcohol intake 
and schizophrenia.  The GAF score was 35.  He was further 
seen in the mental health clinic, as noted in VA clinical 
records in January and April 1997.  

VA examination in April 1997 showed that the appellant 
complained of an increase in auditory and visual 
hallucinations, which he had responded to with a shotgun.  He 
also claimed to have premonitions of impending violent 
occurrences, such as a plane crash.  Mental status 
examination revealed minimal eye contact, tense facial 
expressions, pressured speech, loosening of associations, 
unkempt dress, orientation to person but not time or place, 
labile affect, agitated psychomotor movement, poor impulse 
control, and extremely poor concentration, judgment, and 
insight.  There was a significant loss of critical judgment 
and unpredictable behavior.  The diagnoses included 
schizophrenia, undifferentiated type, with a GAF score of 30.  
The examiner noted that the hallucinations influenced the 
appellant's behavior and opined that there were severe 
impairments in communication, judgment, and social, 
occupational, and industrial adjustment.  

VA clinical records from July 1997 to July 1999 showed that 
the appellant renewed psychiatric medication at three-month 
intervals.  The records provided little information as to his 
psychiatric symptoms, other than that he at times felt 
sluggish.  Beginning in the January 1999 entry, it was noted 
that he lived in his house with a niece and her three 
children.  In July 1999 entries, it was noted that the 
appellant was very inactive, lived alone, watched television, 
and sometimes went for a walk.  He denied any problems or 
concerns, and was advised to increase his activities.  

VA examination in January 2000 showed that the appellant 
described his occupational and social history as follows: no 
work since he was released from service; a tendency to 
isolate himself; few friends; and spends a lot of time at 
home and walking in his neighborhood trying to keep his mind 
occupied and away from psychotic symptoms.  He lived with his 
niece and three children who moved in with him about one year 
before.  He was independent in his daily living.  He cooked 
for himself or got his meals out.  He did his own laundry and 
shopping.  He reported that the severity of his disorder had 
not changed since his release from active duty.  Mental 
status examination revealed the appellant to be unkempt, 
spontaneous, cooperative, and with good eye contact.  He was 
goal-oriented, with no formal thought disorder.  He reported 
a lack of energy, but no other vegetative signs of 
depression.  He reported auditory hallucinations without 
change in frequency, severity, or intensity.  There were no 
active paranoid delusions.  Judgment and insight were fair 
and there was good impulse control.  The diagnoses included 
chronic undifferentiated schizophrenia.  The past GAF score 
was 70 and the present GAF score was 60.  The examiner noted 
that the appellant's symptoms had not changed over the 
previous 10 years and that he did fairly well in the 
community.  

VA clinical records in October 2000 showed an impression of 
schizophrenia not otherwise specified, with a GAF score of 
45.  He complained of low energy, hearing voices (though he 
was vague and not specific), and depressed mood.  He denied 
suicidal or homicidal ideation.  He stated that he did not 
feel medications worked.  

VA clinical records January 2001 showed an impression of 
residual schizophrenia and a GAF score of 45.  He denied 
hearing voices on a regular basis, though admitted hearing 
them on occasion.  He reported compliance with medication and 
denied any side effects.  

VA examination in May 2001 indicated that the appellant 
walked his neighborhood to keep his mind off his symptoms.  
He continued to hear auditory hallucinations, was withdrawn 
and isolated himself, and was post hypervigilent.  He 
reported difficulty sleeping unless he had a television or 
radio on.  Mental status examination showed him to be 
casually dressed, disheveled in appearance, and unshaven, 
with fair eye contact and mood described as a raised affect, 
mildly to moderately constricted.  Thought process seemed 
basically coherent, although content was positive for 
auditory hallucinations.  His insight and judgment were 
marginally adequate.  He reported intrusive thoughts of his 
service experiences and nervousness around people; he stated 
he felt others were talking about him.  The diagnoses 
included clinically undifferentiated schizophrenia, with a 
GAF score "around 49 or 50".  The examiner noted that the 
appellant had symptoms consistently over the previous 10 
years, and that he had not gone even one month without 
psychotropic medication.  He medication had been recently 
changed, which signified that his symptoms had not been 
stable.   

VA clinical records in April, July, and September 2001, 
revealed continued symptoms associated with schizophrenia.  
In April, it was noted that the appellant complained of low 
energy, asserted vague allegations of current hallucinations, 
and had a somewhat blunted affect.  The GAF score was 45.  In 
July, he again complained of low energy, and denied suicidal 
or homicidal ideation.  He continued to hear voices on a 
fairly regular basis, though he did not act on the voices.  
Mental status appeared somewhat unstable on the current 
medication regime, as evidenced by continued auditory 
hallucinations.  In September, the appellant reported feeling 
a little better, and not depressed.  He did not worry as much 
as he had before and still felt depressed at times, with 
reduced hallucinations that no longer told him to harm 
himself.  An August 2002 VA clinical record further noted the 
appellant lived alone.  

B. Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The 50 percent evaluation is currently assigned pursuant to 
Diagnostic Code 9204 for schizophrenia, undifferentiated 
type, which has the following criteria:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

Higher evaluation may be assigned as follows:

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.  

38 C.F.R. § 4.130 (2002).  

General guidelines for evaluating mental disorders provide 
that consideration must be given to the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating is to be based on all the 
evidence of record that bears on occupational and socia 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2002).

It is not required, in order to evaluate disability, that it 
manifest each and every one of the symptoms listed among the 
rating criteria.  Among the symptoms listed as supporting a 
70 percent evaluation, there is no evidence of suicidal 
ideation; obsessional rituals; illogical, obscure, or 
irrelevant speech; or near-continuous panic or depression, 
although some depression is certainly noted in his mental 
hygiene clinic records.  The record does contain evidence of 
neglect of personal appearance and hygiene and difficulty in 
adapting to stressful circumstances.  While an inability to 
establish and maintain effective relationships is not shown, 
the veteran is noted to isolate himself.  He also reports 
auditory non-command hallucinations (May 2001 and January 
2000 examinations and outpatient treatment notes), and, on 
his April 1997 examination, he reported auditory and visual 
hallucinations.  The evidence does not show that he suffers 
persistent hallucinations that would be required for a 100 
percent evaluation, nor have there been paranoid delusions.  
Neither has he exhibited any other persistent symptoms 
necessary to support a 100 percent evaluation.  Although the 
veteran was reported not to be oriented to date and place on 
his April 1997 examination, such disorientation has not been 
subsequently noted.

The record reflects that the veteran presents himself better 
at some times than at others.  Although generally noted to be 
unkempt, there is no evidence of inability to maintain 
minimal hygiene.  In April 1997 he was noted to have 
extremely poor judgment and insight, but other examinations 
have shown him to have fair insight and judgment.  Although 
the examiner in January 2000 assessed the veteran's symptoms 
to have been stable for at least ten years, the most recent 
examination in May 2001 noted the recent change in the 
veteran's medication and that this meant he was not stable.

The veteran's GAF (Global Assessment of Functioning) score 
has also been somewhat variable.  

Date:				GAF score:
April 1997			     30
January 2000			     70 past, 60 
present
October 2000			     45
January 2001			     45
May 2001			     "around 49 or 50"

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The GAF score of 30 provided at the April 
1997 VA examination indicates that "[b]ehavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  DSM-
IV at 32.  The next score, in January 2000 of 70 in the 
recent past and 60 presently, correspond to a less disabling 
condition.  The score of 70 in the past indicated "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV at 32.  The score of 
60 indicated "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
DSM-IV at 32.  Further scores in October 2000, January 2001, 
and May 2001, correspond to "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)".  Id.

Viewing the evidence in the light most favorable to the 
veteran, it appears that his symptomatology more nearly 
approximates the criteria required for a 70 percent 
evaluation than a 50 percent evaluation.  His symptoms, 
however, do not over time approximate those required for a 
100 percent evaluation.  The veteran is independent in his 
daily living and does not have persistent delusions or 
hallucinations, and there is no indication of grossly 
inappropriate behavior.  Nor has disorientation been noted on 
more than one occasion.  Persistent danger to himself or 
others is not shown.

Giving the benefit of any reasonable doubt to the veteran, an 
evaluation of 70 percent is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002).


C.  TDIU

The appellant filed a claim for TDIU in September 1997.  TDIU 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more.  38 C.F.R. § 4.16(a) (2002).  In determining whether 
a veteran is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19 (2002); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  

The appellant has one service-connected disability: 
schizophrenia, undifferentiated type, now evaluated as 
70 percent disabling.  Accordingly, he meets the schedular 
requirements for consideration of a TDIU rating under the 
provisions of 38 C.F.R. § 4.16(a) (2002).  

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the appellant's 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage"), notwithstanding that it is not at a 
schedular rating of 100 percent.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  For the appellant to prevail in his claim 
for TDIU, the record must reflect circumstances, apart from 
his nonservice-connected conditions, which place him in a 
different position from others having a 70 percent rating.  
The sole fact that he was unemployed or had difficulty 
obtaining employment is not enough.  The ultimate question is 
whether he, in light of his service-connected disorder, was 
capable of performing the physical and mental acts required 
by employment, not whether he could find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the appellant reported having education through 
high school.  He reported he last worked in 1969 for the 
postal service as a letter sorter.  In his September 1997 
application for unemployability benefits, he claimed he was 
let go because he could not do the job.  He otherwise stated 
that he had not worked or sought employment since then.  Even 
assuming that he has not worked since 1969, the question is 
whether there is a reasonable basis for concluding that his 
lack of employment was because he was unemployable because of 
service-connected disability.  

The available evidence shows the veteran to have non-service-
connected hypertension and to abuse alcohol at times.  He 
also has chronic low back and neck pain.  However, none of 
these is indicated as a significant factor with respect to 
his current employability.  His service-connected 
schizophrenia, however, has required increases in medication 
in order to manage it.  His outpatient treatment records also 
show that he suffers depression, has trouble sleeping, and 
experiences auditory hallucinations.  He is often unkempt.  
Although not entirely determinative, those who see him 
regularly in the mental health clinic have fairly 
consistently assessed his GAF score at 45, indicating serious 
impairment in occupational functioning.  Considering the 
evidence as a whole, it does appear that the veteran's 
service-connected schizophrenia, apart from any other 
disabilities he may have, renders him unable to secure and 
maintain gainful employment.  Giving the benefit of any 
reasonable doubt to the veteran, the criteria for entitlement 
to a TDIU are met.


ORDER

A schedular rating of 70 percent for service-connected 
schizophrenia, undifferentiated type, is granted, subject to 
the applicable criteria governing the award of monetary 
benefits.

Entitlement to TDIU is granted, subject to the applicable 
criteria governing the award of monetary benefits.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

